 In the Matter of LINK.-BELT COMPANY, PHILADELPHIA OPERATIONS,EMPLOYERandINTERNATIONAL. MOLDERS AND FOUNDRY WORKERSUNION OF NORTH AMERICA, LOCAL NO. 1, A. F. OF L., PETITIONERIn the Matter of LINK-BELT COMPANY, PHILADELPHIA OPERATIONS,EMPLOYERandPATTERN MAKERS LEAGUE OF NORTH AMERICA, PHII.A-DELPIIIA ASSOCIATION, A. F. OF L., PETITIONERCasesNos. 4-R-2681 and 4-R-26&3, respectively.Decided February26, 1948Sey f arth, Shaw and Fairweather,byMr. Chwrles W. Preston,ofChicago, Ill., andMr. R. B. Holmes,of Philadelphia, Pa., for theEmployer.Messrs. Louis H. WildermanandWilliam R. Hayes,of Philadel-phia, Pa., for the Molders.Mr. Geo. Q. Lynch,of Washington, D. C., for the Pattern Makers.Mr. Frank Donner,of Washington, D. C., andMr. William Godshall,of Philadelphia, Pa., for the Steelworkers.DECISIONDIRECTION OF ELECTIONANDORDERUpon separate petitions duly filed, hearing in these proceedingswas held at Philadelphia, Pennsylvania, on July 15, 1947, before Sid-ney Grossman, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERLink-Belt Company, an Illinois corporation, owns and operates theNicetown Plant and the Olney Foundry in Philadelphia, Pennsyl-vania, where it is engaged in the manufacture of material handling76 N. L. R. B., No. 59.427 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDmachinery and power transmission machinery.During the past year,the Employer utilized in its Philadelphia plants raw materials valuedin excess of $1,000,000, approximately 30 percent of which was shippedfrom points outside the Commonwealth of Pennsylvania.During thesame period, the Employer sold finished products valued in excess of$2,000,000, approximately 60 percent of which was shipped to pointsoutside the Commonwealth of Pennsylvania.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDThe International Molders and Foundry Workers Union of NorthAmerica, Local No. 1, herein called the Molders, is a labor organiza-tion affiliated with the American Federation of Labor, claiming torepresent employees of the Employer.Pattern Makers League of North America, Philadelphia Association,herein called the Pattern Makers, is a labor organization affiliatedwith the American Federation of Labor, claiming to represent em-ployees of the Employer.United Steelworkers of America,herein called the Steelworkers, isa labor organization affiliated with the Congress of Industrial Organi-zations, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Molders or Pattern Makersas the exclusive bargaining representative of any of the employeesof the Employer until either has been certified by the Board in anappropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer,within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THEAPPROPRIATE UNITThe Molders seeks a unit of all foundry employees,including fac-tory clericals, truck operators and drivers, and pattern shop em-ployees,but excluding journeymen patternmakers and theirapprentices, guards, watchmen, office clericals, time-study employees,timekeepers, production planning clerks, production expediters, andsupervisors.The Pattern Makers seeks a unit of all journeymenpattern makers and their apprentices at the foundry.The Steelwork-ers and the Employer,claiming the units sought by the Molders andPattern Makers are inappropriate,contend that the appropriate unit LINK-BELT COMPANY429is one which embraces all production and maintenance employees atthe main plant as well as all foundry employees, including patternmakers.However, should a -unit confined to the foundry be deemed bythe Board to be appropriate, the Steelworkers and the Employer urgethat the pattern makers and their apprentices be included in thefoundry unit requested by the Molders rather than severed therefromin a craft unit as sought by the Pattern Makers.Otherwise, thereis no disagreement among the parties as to the composition of theunit sought by the Molders.The unit proposed by the MoldersThe Employer conducts its operations within the city of Philadel-phia at two locations, one of which is known as the Nicetown Plant,herein called the main plant, and the other 21/2 miles distant, knownas the Olney Foundry, herein called the Foundry.The Foundryproduces grey iron castings, which are for the most part used at themain plant in the manufacture of a large variety of finished iron pro-ducts.The record discloses that, although the Employer's policy andthe administration thereof are geared so as to integrate the operationsof the two plants, there is nevertheless an appreciable measure of plantindependence at both locations.Consequently,.under well-establishedBoard principles, it appears that, absent a history of successful col-lective bargaining, the Foundry could function either as a separateunit or as part of a more inclusive unit encompassing all the Em-ployer's employees.,The Employer and the Steelworkers, however, contend that pastbargaining history on a multi-plant basis, resulting in part from aprior Board unit finding, clearly demonstrates the feasibility of abroad bargaining unit and precludes a present severance of theFoundry therefrom.The record discloses that in 1942 the Employerand the now defunct Independent union entered into a comprehen-sive collective bargaining contract encompassing all production, main-tenance, office, and engineering employees at both of the Employer'sPhiladelphia operations.This contract was apparently renewed an-nually until the Independent was dissolved in early 1946.Shortlythereafter, as a result of an election held pursuant to a Decision andDirection of Election of this Board,2 the Steelworkers was certified as'Matter of Lever Brothers Company,74 N L R B 628 Recently the Board has, in theabsence of conflicting unit claims by rival labor organizations and in the absence of priorcollective bargaining history, found units of foundry employees appropriateSeeMatterof Johnson City Foundry & Machine Works, Inc, 75 NL R B 475 ; andMatter of MascotStove Company,75 N L R B 4272Matter of Link-Belt Company,67 N. LIt.B 113 430DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDexclusive collective bargaining agent for all production and main-tenance employees formerly represented by the Independent.There-upon, in July 1946, the Steelworkers and the Employer executed a1-year contract embracing the production and maintenance employeesat the main plant as well as those Foundry employees whom the Mold-ers now seeks to represent separately.The record indicates that the1946 contract was successfully administered. It appears, therefore,that 5 years of employee representation on a multi-plant basis havepromoted industrial stability within the Employer's operations.Or-dinarily this history of bargaining would preclude severance of theFoundry from the broader unit.3There is, however, implicit in the Molders' position the contentionthat the unit which it is seeking to represent is a craft unit and, assuch, severance should be allowed notwithstanding the Board's priorunit determination and the more inclusive bargaining history basedin part thereon 4However, an examination of the functions and skillsof the employees at the Foundry whom the Molders would includewithin its requested unit reveals this contention to be without merit.There are approximately 325 employees in the Foundry unit hereinsought.About 80 of this number are listed as coremakers or molders,employee classifications which have been traditionally recognized ashighly skilled foundry crafts.However, the residual group offoundry employees includes not only laborers and semi-skilled em-ployees of types normally found at the Foundry, but also employeesof undetermined skills in other occupational classifications such, forexample, as are found among the production and maintenance em-ployees at the Employer's main plant.-'Consideration of the widegamut of skills and specialties possessed by the foundry employeesas a group indicates that the unit sought by the Molders is not a craftunit such as the Board ordinarily deems eligible for separate repre-sentation notwithstanding its previous inclusion in a broader bargain-ing unit.-'We perceive no justification for severing the Foundry fromthe multi-plant unit and consequently find that the unit sought by theMolders is inappropriate.We shall, therefore, dismiss its petition.78 SeeMatter of Standard Brands, Incorporated,75 N LR B 394, and cases cited therein.4 See, for example,Matter of Westinghouse Elctric Corporation,75 N. L It B.638Seealso,disposition of the Pattern Makers'unit request, below5 The following are but a few of the varied job classifications found at the Foundry :electrician,welder,carpenter,truck driver,inspector,oiler and greaser,and mechanic6SeeMatter of Scovill Manufacturing Company,75 NL R B 12664We note that the Molders has represented closely knit craft groups. See, for example,Matter of Detroit Michigan Stove Company,55 N. L R. B. 1514.The Molders has alsopetitioned for foundry units composed primarily of skilled craft employees.See, for exam-ple,Matter of Food Machinery Corporation,72 N L R B. 483. LINK-BELT COMPANY431The unit proposed by the Pattern MakersAs hereinbefore indicated, the Pattern Makers seeks a unit of alljourneymen pattern makers and their apprentices at the Foundry.These employees work in close proximity to other foundry employeesand their skilled labors are a basic element in the production of cast-ings.Since 1942 the pattern makers, like the foundry employees,have been included in the comprehensive bargaining unit along withthe Employer's production and maintenance employees.On the other hand, the record discloses that pattern makers andtheir apprentices constitute a highly skilled, well-recognized craftgroup 8 employed in an industry in which craft units of pattern mak-ers are frequently encountered .9Under these circumstances, we be-lieve that the pattern makers involved in this proceeding may, if theyso desire, constitute a separate unit, notwithstanding the Board's pre-vious more inclusive unit determination 10 and the history of bar-gaining on the basis of a single comprehensive industrial unit'sHowever, the Board will not make any unit determination until ithas first ascertained the desires of the employees involved.We shalldirect that an election be held among the employees in the followingvoting group : all journeymen pattern makers and their apprenticesemployed by the Employer at its Philadelphia, Pennsylvania, OlneyFoundry, excluding supervisors as defined in the Act. If, in this elec-tion, the employees select the Pattern Makers, they will be taken tohave indicated their desire to constitute a separate bargaining unit.We shall not place the Steelworkers on the ballot, inasmuch as it hasnot complied with Section 9 (f) and (h) of the Act, as amended. 2DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Link-Belt Company, PhiladelphiaOperations, Philadelphia, Pennsylvania, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-SeeMatter of Westinghouse Electric Corporation,supra,and cases cited therein.Evidence was introduced at the hearing setting forth the existence of numerous patternmaker units in similar and related industries in the Philadelphia area. See, alsoMatterof Link-Belt Company,76 N L R B 124111Section 9 (b) (2) of the Act, as amended,provides that the Board shall not"decidethat any craft unit is inappropriate..on the ground that a different unit hasbeen established by a prior Board determination,unless a majority of the employees in theproposed unit vote against separate representation"SeeMatter of Westinghouse ElectricCorporation,supra.37SeeMatter of American ForkcfHoe Company,72 NL R B 102512SeeMatter of Rite-Form Corset Company,Inc , 75 N. LR B 174, 432DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDvision of the Regional Director for the Fourth Region, and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, among the employees in the voting groupdescribed in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether or not they desire to be represented byPattern Makers League of North America, Philadelphia Association,for the purposes of collective bargaining.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifi-cation of representatives of certain of the employees of the Link-BeltCompany, Philadelphia Operations, Philadelphia, Pennsylvania, filedin Case No. 4-R-2681, by International Molders and Foundry WorkersUnion of North America, Local No. 1, A. F. of L., be, and it herebyis, dismissed.MEMBER GRAY took no part in the consideration of the above De-cision, Direction of Election, and Order.